THORNE, Judge,
(dissenting):
¶ 15 I respectfully dissent from the majority opinion in this matter. The Utah Supreme Court's recent opinion in State v. Alverez, 2006 UT 61, 147 P.3d 425, held that accusatory questioning can elevate a consensual encounter with police into a level two detention. See id. at Because I conclude that the facts of Defendant's encounter with the police are functionally indistinguishable from the facts of Alveres, I conclude that Defendant was subject to a level two detention. The State has not established that the police officers had a reasonable suspicion that Defendant was engaged in criminal activity, and thus, I would find his detention to be a violation of the Fourth Amendment. See Salt Lake City v. Ray, 2000 UT App 55, 110, 998 P.2d 274 (stating that "an officer may seize a person if the officer has an articulable suspicion that the person has committed or is about to commit a crime" (quotations and citation omitted)).
¶ 16 In Alverez, police suspected Alverez of trafficking drugs and believed that he would be visiting a particular condominium complex at a certain time of day. See Alveres, 2006 UT 61 at ¶¶ 3-4, 147 P.3d 425. They waited there for Alverez and observed him arrive and enter the complex. See id. at 14. The officers then exited their vehicle and concealed themselves behind a van parked next to Alverez's car. See id.
When [Alverez] returned to his car less than five minutes later, just as he had done the day before, Officers Wahlin and Steed approached him from behind the van.
Officer Wahlin first asked [Alverez] whether he knew that his vehicle was uninsured, to which [Alverez] replied, "How'd you know that?" Officer Wahlin then explained to [Alverez] that the vehicle was suspected of being connected to drug dealing. [Alverez] denied any knowledge of drug dealing. .
Id. at ¶¶ 4-5. Shortly thereafter, the officers recovered drugs that Alverez had concealed in his mouth, leading to Alverez's arrest and conviction. See id. at ¶¶ 5-7.
¶ 17 The supreme court held that Alverez had been subjected to a level two stop: "Under the cireumstances in this case, where two uniformed police officers waited for and then approached [Alverez] and accused him of not one, but two illegal acts-lack of car insurance and drug trafficking-a reasonable person would not have felt free to leave." Id. at ¶11. The court explained that accusatory questioning can, in some cireumstances, elevate a consensual encounter into a level two detention:
[W)e think the manner of questioning, the content of the questions, and the context in which the questions are being asked can convert "mere questioning" into a level two seizure if, under all of the cireumstances, a reasonable person would not feel free to leave. In this case, the officers' inquiries exceeded "mere questioning" and created a confrontational encounter. The questions "[dlid you know your car was uninsured?" and "[dlid you know your car is suspected as being involved in drug dealing?" were accusatory in nature. These questions, which originated from a pair of uniformed police officers who waited for and then surprised [Alverez] alone in a residential *781parking lot, would not leave a reasonable person with the impression that he was free to disregard the questions, get in his car, and drive away. The accusatory nature of the questions and the context in which they were asked demonstrated a "show of authority" sufficient to restrain [Alverez]'s freedom of movement.
Id. at ¶ 12 (second and third alteration in original) (footnote omitted).
¶ 18 The facts of Defendant's encounter with police are strikingly similar to those in Alveres. Like Alveres, Defendant entered a building for a short period of time and exited the building to find two uniformed police officers waiting for him. Defendant was startled to see the police, and when one of the officers asked to speak with him he replied affirmatively.1 After initially asking Defendant what he was doing, the officer immediately told Defendant that Defendant's friends had told the officer that Defendant had gone in the house to get them drugs. When Defendant denied this accusation, the officer elaborated that "[they told me that they gave you money and you were suppose [sic] to bring them back some drugs."
¶ 19 Although there are minor factual differences between the two encounters, I see no meaningful distinction between either the context or the questioning presented by Defendant's encounter in comparison to Alver-ez's. In both cases, a citizen made a brief visit to a building and exited to be surprised by multiple police officers.2 In both cases, the police accused the citizen of a serious erime, drug trafficking. The other facts distinguishing the two cases are insufficient to convince me that Alverez was detained under these cireumstances but that Defendant was not.3
'I 20 I conclude that Alveres is determinative here despite the other cases cited by the majority opinion. Two of the three cases relied upon by the majority address accusatory questioning in the context of coerced confessions. See State v. Galli, 967 P.2d 980 (Utah 1998); State v. Bunting, 2002 UT App 195, 51 P.3d 37. The standard in coerced confession cases requires that a defendant's free will be overcome, see Bunting, 2002 UT App 195 at T 14, 51 P.3d 87, a standard that is much higher than the standard in seizure cases, which requires merely the reasonable belief that one is not free to leave. The only seizure case cited by the majority is State v. Gronau, 2001 UT App 245, 31 P.3d 601, a case from this court in which the accusation of drug transportation was, at most, tangential to the analysis. See id. at 124. In any event, Alveres is newly binding authority in the context of seizure determinations, overruling any inconsistent aspect of Gronau, and I believe that we are obligated to employ its analysis.4
*782¶ 21 In this case, "[the accusatory nature of the questions and the context in which they were asked demonstrated a 'show of authority' sufficient to restrain Defendant's freedom of movement." State v. Alveres, 2006 UT 61, ¶ 12, 147 P.3d 425 (quoting United States v. Mendenhall, 446 U.S. 544, 553, 100 S.Ct. 1870, 64 L.Ed.2d 497 (1980). Accordingly, Defendant was subject to a level two detention, which requires reasonable suspicion on the part of the police. See Salt Lake City v. Ray, 2000 UT App 55, ¶ 10, 998 P.2d 274. Because the State has not demonstrated that reasonable suspicion existed here, I would reverse the district court's denial of Defendant's motion to suppress and remand this matter for Defendant to pursue the withdrawal of his conditional guilty plea. See State v. Sery, 758 P.2d 935 (Utah Ct.App. 1988).

. Officer Olsen testified that "[Jjust as soon as we saw him I actually asked him if I could speak with him."


. The concurring opinion places great weight on the different number of officers and civilians present in this case and in State v. Alverez, 2006 UT 61, 147 P.3d 425. Although I agree that the ratio of officers to civilians at any given questioning is a relevant circumstance in determining the level of the encounter, it seers to be a relatively minor detail in the circumstances of this case. One officer, or twenty, still represents the entire power of the State, and if a single officer communicates to a large crowd that they are not free to leave, then the entire crowd is subject to a level two detention. In this case, one of two officers present clearly accused Defendant of having just committed a felony offense. I would hold that this accusation, and the surrounding circumstances, subjected Defendant to a level two detention despite the presence of Defendant's companions. See id. at 1 11-12.


. For example, I see no significance to the fact that Alverez may have been reluctant to leave the scene in his uninsured vehicle, as suggested by the concurring opinion. Alverez, like Defendant in this case, could have avoided the police by simply returning to the building from which he had just exited. However, after the police accused him of criminal activity, he no longer reasonably believed that he could do so.


. I also take issue with footnote two of the majority opinion, which interprets Defendant's shoulder-shrugging in response to an accusation of drug-dealing to be evidence of a level one encounter. To the extent that the majority interprets Defendant's response as an indication of his subjective belief that he was not being detained, it is irrelevant, as the standard for determining detention is an objective one. See State v. Struhs, 940 P.2d 1225, 1227 (Utah Ct.App.1997). To the extent that the majority interprets State v. Trujillo, 739 P.2d 85, 87-88 (Utah Ct.App.1987) as requiring citizens to answer police questions in a level two encounter, this is not a complete *782statement of the law. See, e.g., Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177, 187, 124 S.Ct. 2451, 159 L.Ed.2d 292 (2004) ("[A] suspect detained during a Terry stop is not obliged to respond to questions." (quotations omitted)).